                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR11-0134-JCC
10                            Plaintiff,                   ORDER
11          v.

12   JUSTIN TRIPP,

13                            Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue an
16   evidentiary hearing on revocation of supervised release (Dkt. No. 103). Defendant requests an
17   extension so that he can get surgery. (Id.) The motion is GRANTED. Defendant’s hearing is
18   CONTINUED from February 26, 2019 to April 23, 2019 at 9:00 a.m.
19          DATED this 21st day of February 2019.




                                                        A
20

21

22
                                                        John C. Coughenour
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR11-0134-JCC
     PAGE - 1
